DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 04/16/2019 and 07/16/2020 have been acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WO 2011/102536 to Deno in view of US 6,398,563 to Kanagawa.
As per claims 1, 4-5, and 8, Deno discloses a terminal crimping method and a terminal crimping structure made by the method comprising:
[1 and 5] covering an end portion of an electric wire (shielded wire S, Fig 1-2, 6, and 9-10) with a fixing cylinder portion (crimping portion of shield terminal 15 positioned underneath shield pipe 16, Fig 1-2, 6, and 9) of a terminal including a flange portion which protrudes toward an outer periphery (see Fig 10 that shows a cross section view of the shield terminal 15 that illustrates a flange portion of the shield terminal that protrudes toward an outer periphery of the shield terminal 15); caulking and crimping the fixing cylinder portion by a pair of dies (crimping apparatus 20 with upper mold 21 and lower mold 22, Fig 5-6) including pressing projections (projections 23, Fig 5-6); and caulking the fixing cylinder portion by the (dents F, Fig 1-2 and 6), in the caulking and crimping the fixing cylinder portion (see Fig 1-2 and 5-6). 
 [4 and 8] wherein the electric wire includes a shield conductor (braided wire 13, Fig 1-2, 6, and 10) formed of a braid, wherein the terminal includes a crimp cylinder portion (shield pipe 16, Fig 1-2, 6, and 9-10) through which the electric wire is inserted (see Fig 1-2, 6, and 9-10), and a fixing member (shield terminal 15, Fig 1-2, 6, and 9-10) having the fixing cylinder portion, and wherein the fixing cylinder portion is caulked by the dies, in a state that the shield conductor which is folded back is disposed between the crimp cylinder portion and the fixing cylinder portion of the fixing member (see Fig 1-2, 6, and 9-10 that show that the braided wire 13 is folded back so as to be positioned between the shield terminal 15 and the shield pipe 16 followed by crimping the shield terminal 15, braided wire 13, and the shield pipe 16 together using the crimping apparatus; Page 9 line 23 - Page 10 line 4). 

As per claims 1-3 and 5-7, Deno does not explicitly disclose that the flange portion has at least one notch along a radial direction from claims 1 and 5, that the notch is in a vicinity of the pressing projection from claims 2 and 6, or that the flange portion includes a plurality of the notches positioned with intervals in a circumferential direction of the flange portion from claims 3 and 7.
However, secondary reference, Kanagawa discloses a similar terminal crimping method and a terminal crimping structure comprising covering an end portion of an electric wire (shielding wire 10, Fig 1-5) with a fixing cylinder portion (sleeve 26, Fig 1-5) of a terminal which is caulked and crimped onto the electric wire to form recess portions in the fixing cylinder portion (see Fig 5), wherein the terminal includes a flange (flange 22) which protrudes toward an outer periphery which includes a plurality of notches (resin flowing in holes 25, Fig 1 and 4) positioned with intervals in a circumferential direction of the flange portion and are disposed in a vicinity of the recess portions (i.e. the notches are disposed in a vicinity of the pressing projections of the crimping dies during crimping),  wherein the notches are used to allow a molten resin to flow through the notches to effectively form a waterproof housing (housing 21 with inserting portion 28 and waterproof tubular portion 30, Fig 2 and 4b) that surrounds the terminal equipped wire including the notches and recess portions (Col 5 line 46-65)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Deno with the aforementioned teachings of Kanagawa as to modify the flange to include a plurality of notches along a radial direction and positioned with intervals in a circumferential direction of the flange portion wherein the notch is disposed in a vicinity of the pressing projection with the reasonable expectation that this would allow a molten resin to flow through the notches to effectively form a waterproof housing that surrounds the terminal equipped wire including the notches and recess portions (Kanagawa: Col 5 line 46-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0214153 which discloses a similar terminal crimping method and terminal crimping structure wherein a fixing cylinder portion of the terminal includes a flange that protrudes towards an outer periphery and which  has a notch formed in the flange that is formed on a radially protruding portion of the flange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729